                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND


Chambers of                                                                                      101 West Lombard Street
J. M ark Coulson                                                                               Baltimore, M aryland 21201
U.S. M agistrate Judge                                                                M DD_JMCChambers@mdd.uscourts.gov
                                                                                                    Phone: (410) 962-4953
                                                                                                      Fax: (410) 962-2985




                                                   September 30, 2019

         LETTER TO ALL COUNSEL OF RECORD

         Re:       Paul Rode v. Andrew M. Saul
                   Civil No. 1:18–CV–03151–SAG

         Dear Counsel:
                   Presently pending is Plaintiff Paul Rode’s Motion to Reconsider the Court’s September 10,
         2019 Letter Order (ECF No. 25) which, inter alia, granted the Motion for Summary Judgment
         filed by Defendant Social Security Administration (“the Commissioner”). I have also reviewed
         the Defendant’s Response to Plaintiff’s Motion. (ECF No. 26). In his motion, Plaintiff reiterates
         his assertion that the ALJ failed to properly apply the Fourth Circuit’s holding in Mascio v. Colvin.
         Id. at p. 2. For the reasons set forth below, after further review, I agree that the ALJ’s analysis did
         not comply with Mascio, and I therefore grant remand under sentence four. In remanding for
         further explanation, I express no opinion as to whether the ALJ’s ultimate conclusion that Plaintiff
         is not entitled to benefits is correct.
                   In Mascio, the United States Court of Appeals for the Fourth Circuit determined that
         remand was appropriate for three distinct reasons, including the inadequacy of the ALJ’s
         evaluation of “moderate difficulties” in concentration, persistence, or pace. 780 F.3d 632, 637–38
         (4th Cir. 2015).     A Mascio-based challenge alleges that an ALJ improperly analyzed and
         considered the “paragraph B” impairment-related functional limitations. 20 C.F.R. § 404, Subpart
         P, App. 1 § 12.00(A), (G). Paragraph B consists of four broad functional areas assessing the ability
         to: (1) understand, remember, or apply information; (2) interact with others; (3) concentrate,
         persist, or maintain pace; and (4) adapt or manage oneself.     Id. at § 12.02(B).




                                                           1
        The functional area of concentration, persistence, or pace “refers to the abilit[y] to focus
attention on work activities and stay on task at a sustained rate.” Id. at § 12.00(E)(3). The ALJ
employs the “special technique” to rate a claimant’s degree of limitation in each area, based on the
extent to which the claimant’s impairment “interferes with [the claimant’s] ability to functio n
independently, appropriately, effectively, and on a sustained basis.” 20 C.F.R. §§ 416.920a(b),
(c)(2) (2018). The ALJ uses a five-point scale to rate a claimant’s degree of limitation in the four
areas: none, mild, moderate, marked, or extreme. Id. at § 416.920a(a)(4). A moderate limita tio n
signifies the claimant has only a fair ability to function in the relevant area of mental functioning.
Id. at § 12.00(F)(2)(c). At step three of the sequential evaluation, the ALJ determines whether a
claimant’s impairments meet or medically equal any of the impairments listed in 20 C.F.R. Part
404, Subpart P, App. 1 (2017).
        The Fourth Circuit remanded Mascio because the hypothetical the ALJ posed to the
vocational expert (“VE”)—and the corresponding RFC assessment—did not include any mental
limitations other than unskilled work, even though, at step three of the sequential evaluation, the
ALJ determined that the claimant had moderate difficulties in maintaining concentratio n,
persistence, or pace. The Fourth Circuit held that it “agree[s] with other circuits that an ALJ does
not account for a ‘claimant’s limitations in concentration, persistence, and pace by restricting the
hypothetical question to simple, routine tasks or unskilled work.’” Mascio, 780 F.3d at 638
(quoting Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)). In so holding,
the Fourth Circuit emphasized the distinction between the ability to perform simple tasks and the
ability to stay on task, stating “[o]nly the latter limitation would account for a claimant’s limita tio n
in concentration, persistence, or pace.” Id. Although the Fourth Circuit noted that the ALJ’s error
might have been cured by an explanation as to why the claimant’s moderate difficulties in
concentration, persistence, or pace did not translate into a limitation in the claimant’s RFC, it held
that absent such an explanation, remand was necessary. Id.
        Here, in coming to his conclusion, the ALJ considered the opinions of Maurice Prout, Ph.D.
and Sharon Ames-Dennar, Ph.D., two state agency psychological consultations, who reviewed the
claimant’s medical records.      (ECF No. 11 at p. 22).         The ALJ afforded the psychologica l
consultants’ opinions great weight as they have a high level of understanding of the Social Security
Disability program and enjoy a review of all the available evidence in the record when forming
their opinions.   Id. Both consultants evaluated the claimant’s mental impairments and determined



                                                    2
that he had work related limitations in the areas of social functioning and concentration, persistence
and pace. Id. Specifically, Ame’s report states that Plaintiff’s ability to complete a normal
workday and workweek without interruptions from psychologically based symptoms and to
perform at a consistent pace without an unreasonable number and length of rest periods was “not
significantly limited.” (ECF No. 11 at p. 101). Plaintiff was “deemed capable of attending,
concentrating and persisting during the completion of SRTS.” Id. After considering the treatment
record, the medical opinion evidence, and the statements made by the claimant, the ALJ
determined that the residual functional capacity statement “adequately accounted for the
claimant’s remaining functional capacity.” Id. at p. 24.
       Although, there might be evidence in the “record to support the ALJ’s conclusion that
Plaintiff is capable of performing simple, unskilled work ‘the issue in this case is not whether the
record contains evidence that might support the ALJ’s conclusions; it is whether the ALJ explained
the apparent discrepancy between his step three finding and his RFC assessment.’” Henry v.
Berryhill, 2018 WL 558839, at *3 (D. Md. Jan. 25, 2018) (quoting Talmo v. Comm’r, Soc. Sec.
Admin., 2015 WL 2395108, at *3 (D. Md. May 19, 2015)). “Without providing further analysis
of plaintiff’s mental limitations, highlighting medical evidence refuting the severity of the
limitation, or otherwise discussing why a restriction pertaining to concentration, persistence, or
pace is not needed in the case, this court cannot perform an adequate review.” Id. Because that
did not occur in this case, I must remand the case to the Commissioner for further analysis
consistent with Mascio.
       For the reasons set forth herein, Mr. Rode’s Motion to Reconsider (ECF No. 25) is
GRANTED. The case is REMANDED for further proceedings in accordance with this opinion.
In so holding, the Court expresses no opinion as to the ALJ’s ultimate disability determinatio n.
The clerk is directed to CLOSE this case.
       Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.




September 30, 2019                                     _________/s/____________
                                                       J. Mark Coulson
                                                       United States Magistrate Judge



                                                  3
